Attorney’s Docket Number: 0941-3781PUS2
Filing Date: 08/14/2020
Claimed Priority Date: 05/29/2018 (DIV of 15/991,523 now PAT 10,748,810) 
Applicants: Yang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/13/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/13/2022, responding to the Office action mailed on 02/15/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 20 and added new claim 21. Accordingly, pending in this application are claims 1-19 and 21.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 103, as previously formulated in the Non-Final Office action mailed on 02/15/2022. However, the prior art of record remains relevant in some instances (see, Interview Summary), and the application has been placed in condition for Allowance in view of an authorized Examiner’s Amendment to the claims, as detailed below.

EXAMINER’S AMENDMENT



This application is in condition for allowance in view of an Examiner’s Amendment to the claims, except for formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Cancel claim 21.
Amend Claim 16 as follows:
“ A semiconductor device structure, comprising:
a first conductive line over a substrate;
a first protection cap over a first end portion of the first conductive line, wherein the first protection cap has a first curved sidewall, the first end portion has a second curved sidewall, and the first curved sidewall of the first protection cap is misaligned with the second curved sidewall;
a first photosensitive dielectric layer over the substrate, the first conductive line, and the first protection cap;
a conductive via structure passing through the first photosensitive dielectric layer and connected to the first protection cap, wherein the first protection cap, the first conductive line and the conductive via structure are made of different conductive materials;
a second conductive line over the conductive via structure and the first photosensitive dielectric layer;
a second protection cap over a second end portion of the second conductive line, wherein the second protection cap and the second conductive line are made of different conductive materials; and
a second photosensitive dielectric layer over the first photosensitive dielectric layer, the second conductive line, and the second protection cap, wherein the second photosensitive dielectric layer is in direct contact with the second conductive line and the second protection cap, and the second photosensitive dielectric layer comprises sulfur.”
Add new Claim 22 as follows:
“The semiconductor device structure as claimed in claim 16, wherein the conductive via structure is in direct contact with the first protection cap.”
In the Title:
Replace the Title with --Semiconductor Device Structure having Protection Caps on Conductive Lines--.

Allowable Subject Matter
Claims 1-19 and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page intentionally left blank






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814